DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed September 1, 2021.  Applicant’s amendment amended claims 1, 13, 21 and 22; canceled claims 2, 11, 12 and 14-20; and added new claims 23-25.  Currently Claims 1, 3-10, 13 and 21-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 3-10, 15 and 21-22 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments, see page 18, filed September 1, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 3-10, 15 and 21-22 has been withdrawn. 







ALLOWANCE
The following is an Allowance in response to the Applicant’s amendment and remarks filed September 1, 2021.   Claims 1, 3-10, 13, 21-25 are currently pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system for  obtaining data from geographically disparate sales associates  generation of visualizations identifying market share of sales targets of a company to facilitate effective sales, the system comprising: a user device comprising an electronic display; one or more databases in electronic communication with each of the number of mobile devices and said user device, said one or more databases comprising sales revenue potential for each of said plurality of sales targets and forecasted sales revenue of said company for each of the plurality of sales targets, wherein portions of said sales revenue potential are electronically associated with one of a number of categories, and wherein portions of said forecasted sales revenue are electronically associated with one of the number of categories; a number of mobile devices, each associated with one of a number of sales associates and configured to generate a user interface for entering said sales associate input data comprising sales revenue potential for various ones of each of a plurality of sales targets visited by the associated one of the number of sales associates, wherein said number of mobile devices are configured to electronically transmit said entered sales associate input data from said number of mobile devices to said one or more databases; and one or more electronic storage devices associated with the user device and comprising software instructions, which when executed by one or more processors associated with the user device, configure the one or more processors to: graphically display, at the electronic display of the user device, a business line option, competitor option, and industry option; receive data from the user device indicative of user input received at the user device indicating a type of market share analysis to be performed as selected from the graphically displayed business line option, competitor option, and industry option; query the database to retrieve sales revenue potential and forecasted sales revenue for each of the plurality of sales targets; categorize the retrieved sales revenue potential into at least one of a number of categories, wherein each of said number of categories are selected to reflect the type of market share analysis selected; and generate one or more graphical representations at the electronic display of the user device comprising a bar for each of the number of categories, wherein a first portion of the bar reflects a total value of the retrieved potential sales revenue categorized into a particular one of the number of categories and a second portion of the bar reflects the retrieved forecasted sales revenue for the company in the particular one of the number of categories as recited in independent Claims 1, 21 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623